Citation Nr: 1218935	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus condition, claimed as sinusitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for a right thigh condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a pinched nerve in the neck.

7.  Whether new and material evidence has been received to reopen service connection for residuals of back injuries.

8.  Whether new and material evidence has been received to reopen service connection for left knee pain.  

REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to April 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the ROs in Muskogee, Oklahoma and Montgomery Alabama.  A February 2007 rating decision of the RO in Muskogee, Oklahoma denied service connection for sinusitis and sleep apnea.  A March 2009 rating decision of the RO in Montgomery, Alabama (sent under cover letter from the RO in Waco, Texas) denied reopening of service connection for residuals of a back injury and a left knee condition.  It also denied service connection for a right knee condition, a right thigh condition, and a right shoulder condition.  A January 2010 rating decision from the RO in Denver, Colorado denied service connection for a pinched nerve in the neck.  Original jurisdiction over the claims file is currently with the RO in Waco, Texas.

In March 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Waco, Texas.  A transcript of the hearing is associated with the claims file.

The issues of service connection for sinusitis and sleep apnea are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

On the record of the March 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding service connection for a right shoulder condition, a right thigh condition, a right knee condition, and a pinched nerve in the neck, as well as reopening of service connection for residuals of back injuries, and left knee pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant regarding service connection for a right shoulder condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant regarding service connection for a right thigh condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the appellant regarding service connection for a right knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal by the appellant regarding service connection for a pinched nerve in the neck have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of an appeal by the appellant regarding reopening of service connection for residuals of back injuries have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal by the appellant regarding reopening of service connection for a left knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal regarding service connection for a right shoulder condition, service connection for a right thigh condition, service connection for a right knee condition, service connection for a pinched nerve in the neck, reopening of service connection for residuals of back injuries, and reopening of service connection for left knee pain.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and the appeal is dismissed.


ORDER

The appeal of service connection for a right shoulder condition is dismissed.

The appeal of service connection for a right thigh condition is dismissed.

The appeal of service connection for a right knee condition is dismissed.

The appeal of service connection for a pinched nerve in the neck is dismissed.

The appeal of reopening of service connection for residuals of back injuries is dismissed.

The appeal of reopening of service connection for left knee pain is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for sleep apnea and sinusitis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with obstructive sleep apnea and sinusitis.  Pertinent post-service treatment records also show that in September 1985, the Veteran was seen at the VAMC in Denver and reported that he had a flashback the previous night; he got up from bed and started running, and he ran into a wall.  He sustained a nose bleed and a headache.  The diagnosis was nasal septum fracture.  In July 2000, the Veteran was seen for complaint of chronic sinusitis several times per year for 15 years.  In a September 2002 emergency room triage note, the Veteran reported that he had sinusitis and needed to get some more medication.  Other treatment records show that he was prescribed Allegra and Claritin.  In March 2009, the Veteran was seen for acute sinusitis.  Outpatient records in March 2004, April 2004, February 2005, and February 2009, include a diagnosis of sinusitis.  A January 2006 report includes an assessment of allergic rhinitis with likely early sinusitis.  

Regarding sleep apnea, sleep disturbance was first noted in regard to psychiatric symptoms in a December 2003 mental health intake note.  A February 2005 ambulatory care intake report shows sleep apnea noted in the problem summary.  In a February 2005 ambulatory care outpatient note, the Veteran was seen for obstructive sleep apnea with choking and gasping for air.  This was reported to have been happening for about a year.  An ambulatory care note in May 2006 shows complaints of waking up gasping for air.  A November 2006 sleep polysomnography study was conducted.  In a December 2006 report, the Veteran was found to have severe obstructive sleep apnea and a disorder of initiation and maintenance of sleep.  A March 2007 operative report shows that a septoplasty, submucous resection of turbinates, tonsillectomy, and uvulopalatopharyngoplasty was conducted.  A March 2009 treatment note shows the Veteran's report that the surgery didn't work.  

Concerning the question of in-service disease or injury, service treatment records reveal that on April 3, 1978, the Veteran was treated for clogged sinuses with yellow sputum.  The diagnosis was possible strep throat.  On March 22, 1979, the Veteran was seen for complains of frontal headache for 2 days.  Tenderness on palpation of frontal and maxillary sinuses was noted.  The impression was sinus congestion.  On May 9, 1979, the Veteran was found to have rhinitis.  The Veteran elected not to have a service separation examination.  The Veteran testified that his sleep apnea began in service, and he relates the onset of sinusitis to being forced to breathe mustard gas.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed obstructive sleep apnea and/or sinusitis and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (the CAVC) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of onset of symptoms of sinusitis and sleep apnea in service, the Veteran's reported history of continuous symptoms, and the current diagnoses of obstructive sleep apnea and sinusitis, the Board finds that a VA examination with medical nexus opinion is required to determine whether either or both disorder(s) is/are causally related to service.  

In addition, the Veteran reported in November 2004 that he was applying for disability benefits from the Social Security Administration (SSA).  It does not appear that records regarding this application have been requested from SSA.  At the hearing in March 2012, the Veteran indicated that he was receiving ongoing treatment at the VA for the conditions.  The RO should obtain all records of VA treatment dated from February 2009 to the present, the date of the most recent VA treatment records in the claims folder, and associate them with the record.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Quartuccio, the CAVC held that VA was required to request records from SSA, as SSA's award of benefits was based on the same condition for which the veteran was now seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA treatment dated from February 2009 to the present, the date of the most recent VA treatment records in the claims folder, and associate them with the record.  

2.  Make as many requests as are necessary to obtain any decisions and supporting medical records from the SSA regarding the Veteran's application for disability benefits, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sinusitis and sleep apnea.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of onset of symptoms in service and continuous symptoms after service.  For the purposes of the examination, the Veteran's service treatment records document treatment for sinus symptoms of varying diagnoses.  There is no reference to complaints regarding sleep apnea in service, and no examination was conducted at service separation.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that sleep apnea and/or sinusitis are causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Readjudicate service connection for sleep apnea and sinusitis.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


